        Case 5:18-cv-01441-LCB Document 14 Filed 12/19/18 Page 1 of 2                    FILED
                                                                                2018 Dec-19 AM 10:07
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
DEANNA ARNOLD,                             )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )       Case No.: 5:18-cv-1441-LCB
                                           )
3M COMPANY, et al.,                        )
                                           )
      Defendants.                          )

                                      ORDER

      Plaintiff Deanna Arnold has filed a Motion to Dismiss Without Prejudice

(Doc. 13) in this action, as plaintiff will be added as a named class representative

in King, et al., v. West Morgan-East Lawrence Water and Sewer Authority, et al.,

5:17-cv-1833-LCB.

      Accordingly,

      IT IS ORDERED that the Motion to Dismiss Without Prejudice (Doc. 13) is

GRANTED. This action is DISMISSED WITHOUT PREJUDICE. The Clerk is

ordered to close this file. Costs taxed as paid.




      DONE and ORDERED this December 19, 2018.



                                     _________________________________

                                           1
Case 5:18-cv-01441-LCB Document 14 Filed 12/19/18 Page 2 of 2



                         LILES C. BURKE
                         UNITED STATES DISTRICT JUDGE




                              2
